UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):December 21,2011 SILGAN HOLDINGS INC. (Exact name of Registrant as specified in its charter) Delaware 000-22117 06-1269834 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 4 Landmark Square, Stamford, Connecticut (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(203) 975-7110 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 5—Corporate Governance and Management Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Silgan Plastics LLC, a wholly owned subsidiary of the Registrant, entered into an amendment dated December 21, 2011 with Alan H. Koblin, amending his Officer Agreement dated January 5, 2007 in connection with the termination of Mr. Koblin’s employment with Silgan Plastics effective January 1, 2012.Such amendment becomes effective upon the expiration of a seven day revocation period.Pursuant to such amendment, among other things, Mr. Koblin has agreed to extend the post-termination restrictions regarding competition for an additional year, for a total of two years until January 1, 2014, all as provided in such amendment.A copy of such amendment is filed herewith as Exhibit 10.1. Section 9—Financial Statements and Exhibits Item 9.01.Financial Statements and Exhibits. (d)Exhibits Exhibit No.Description Amendment to Officer Agreement dated December 21, 2011 by and between Silgan Plastics LLC and Alan H. Koblin 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SILGAN HOLDINGS INC. By: /s/Frank W. Hogan, III Frank W. Hogan, III Senior Vice President, General Counsel and Secretary Date: December 23, 2011 3 INDEX TO EXHIBITS Exhibit No. Description Amendment to Officer Agreement dated December 21, 2011 by and between Silgan Plastics LLC and Alan H. Koblin 4
